Citation Nr: 1135970	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left shoulder disorder.

2.  Whether new and material evidence has been received to reopen service connection for right shoulder disorder, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for thoracic spine disorder.

4.  Entitlement to service connection for lumbar spine disorder.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from April 1982 to April 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which denied reopening of service connection for a left shoulder disorder and a right shoulder disorder after determining that new and material evidence had not been received, and denied service connection for a thoracic spine disorder and a lumbar spine disorder.  The Veteran disagreed and perfected this appeal.  The Veteran did not request a hearing.   


FINDINGS OF FACT

1.  In December 2005, the RO denied service connection for a left shoulder disorder.  The Veteran was notified of this decision and apprised of his appellate rights, but did not appeal.

2.  The December 2005 decision is the last final denial of service connection for a left shoulder disorder.  

3.  Evidence received since the December 2005 RO decision is new but does not relate to an unestablished fact necessary to substantiate the claim of whether a current left shoulder disorder was incurred or aggravated in service, and does not raise the possibility of substantiating a claim for service connection for a left shoulder disorder.  

4.  In December 2005, the RO denied service connection for a right shoulder disorder.  The Veteran was notified of this decision and apprised of his appellate rights, but did not appeal.

5.  The December 2005 decision is the last final denial of service connection for a right shoulder disorder.  

6.  Evidence received since the December 2005 RO decision is new, relates to an unestablished fact necessary to substantiate the claim of whether a right shoulder disorder was incurred or aggravated in service, and raises the possibility of substantiating a claim for service connection for a right shoulder disorder.  

7.  The Veteran experienced a right shoulder muscle strain during service.

8.  The Veteran did not experience chronic symptomatology of a right shoulder disorder during service.

9.  The Veteran did not experience continuous symptomatology of a right shoulder disorder after service.

10.  The current right rotator cuff tendonitis is not related to service. 

11.  The Veteran did not sustain a thoracic spine injury or disease during service, and did not experience chronic symptomatology of a thoracic spine disorder during service.

12.  The Veteran has not experienced continuous symptomatology of a thoracic spine disorder since service.

13.  The current thoracic strain disorder is not related to service. 

14.  The Veteran sustained a lumbar muscle strain, but not a lumbar spine injury or disease, during service, and did not experience chronic symptomatology of a lumbar spine disorder during service.

15.  The Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.

16.  Degenerative disc disease of the lumbar spine did not manifest within one year of service separation in March 1985.  

17.  The current degenerative disc disease of the lumbar spine disorder is not related to service. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for a left shoulder disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2010).

3.  The December 2005 rating decision denying service connection for a right shoulder disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence has been received to reopen service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for a thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in compliance with Kent was provided to the Veteran in February 2007 and June 2007.  The RO advised the Veteran that it was working on his applications to reopen service-connection for a right shoulder disorder and a left shoulder disorder, informed him that the claims had been previously denied and the appeal periods had expired, and informed him that new and material evidence is required to reopen.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claims for service connection.  These letters also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  

As the Board in this decision had found new and material evidence and reopened service connection for a right shoulder disorder, the benefit sought on appeal (reopening of service connection) has been granted; therefore, further discussion regarding this aspect of the right shoulder disorder claim is moot.

With regard to the claims seeking service connection for a lumbar spine disorder, claimed as low back pain, a thoracic spine disorder, and a right shoulder disorder, the notice requirements apply to all five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for his claims for service connection for a lumbar spine and a thoracic spine disorder by a letter dated in February 2007 and was notified again in June 2007 (with the claims being readjudicated in the statement of the case issued in October 2007).  These notifications complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The February 2007 and June 2007 notices included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran submitted a December 2007 statement in which he denied being aware of whether he had been notified of the VCAA provisions.  The Board observes that neither letter was returned to the RO as undeliverable by U.S. mail, and that following the February 2007, letter the Veteran responded with a statement, signed and dated by the Veteran, indicating that he had no further evidence to submit.  Therefore, the Board finds that the Veteran was indeed notified.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  The Veteran submitted private treatment reports.  All available records were obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits pertaining to his claimed disorders.  The RO mailed a letter to the Veteran requesting information in May 2008 regarding a statement the Veteran made (see March 2002 letter to U.S. Senator) that referred to a Department of Labor claim he had filed.  The RO requested available information about that claim; however, the Veteran did not respond.

In December 2007 the Veteran was afforded a VA joints examinations regarding his claims.  In June 2008 the VA examiner provided an addendum opinion which reflected a further review of the Veteran's claims file and an opinion regarding the claimed disorders' connection to service.  The Board finds the examination to be legally sufficient.  The VA examiner obviously reviewed the claims file, interviewed the Veteran, and conducted an objective examination, providing assessments and opinions that were based upon the evidence and the Veteran's contentions.  In a December 2007 statement, the Veteran objected to the VA examination having been provided by a certified nurse practitioner and not by a medical doctor, by submitting information as to the licensing requirements in his state of residence.  The Veteran also objected to the entire VA examination report as well as the supplemental statement of the case, to include the VA examiner's summary of his work history.  

The Board finds that the December 2007 VA examiner was competent to render a medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Board is entitled to assume the competency of a VA examiner, and the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiner's competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  That the Veteran disagreed with the 2007 VA examiner's opinion is well established in the record; however, that disagreement does not provide evidence that the December 2007 VA examiner was not competent or that the examiner's opinion was invalid.  While the Board acknowledges that the Veteran disagreed with the VA examiner's opinion, to include the assessment of the impact on his private employment over the years by current disorder, the Board notes that the purpose of the VA examination was not to treat the Veteran, but to be an objective assessment of the Veteran's condition, following the guidelines of an established checklist, and to gather evidence with which the Board may review the claim.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The RO afforded the Veteran a VA joints examination to consider the disorders for which the Veteran sought service connection, and the examination also considered those disorders that were the subject of the petitions to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on the claim to reopen service connection for a left shoulder disorder.  Accordingly, there is no duty to provide another examination.  See id.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New and Material Evidence Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim,"  which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Claim to Reopen Service Connection for Left Shoulder Disorder

Historically, service connection for a left shoulder disorder was denied by the RO in March 1997.  In its decision, the RO considered the Veteran's service treatment reports; however, the RO concluded no permanent disability had been incurred in service.  The Veteran requested reconsideration in April 1997 and submitted a private treatment report dated April 1997 from a medical doctor, a statement dated November 1997 from a massage therapist, and a letter dated February 1998 from a chiropractic physician.  The RO issue an April 1998 rating decision again denying service connection, finding no nexus to service for the now diagnosed myofascial pain syndrome of the upper back, scapular area.  The Veteran submitted another statement from a different massage therapist (Ms. C), dated April 1998.  The RO then issued another rating decision in April 1998, finding the current condition of the left shoulder was not related to the in-service treatment for a left shoulder muscle spasm.  The Veteran was notified and did not appeal.  

In January 2002, the Veteran submitted another claim seeking to reopen service connection for a left shoulder disorder.  He submitted private treatment report from a medical doctor who found chronic myositis of the left trapezious muscle with brachial plexus irritation.  In March 2002, the RO again denied the claim to reopen service connection, finding that new and material evidence had not been received.  The Veteran was notified of the decision and did not appeal.  

Finally, in June 2005, the Veteran submitted another claim seeking to reopen service connection for a left shoulder disorder.  The RO again reviewed the submitted private medical bill dated May 2005 which listed a diagnosis pertaining to the cervical spine, pages of handwritten notations dated from 1996 to August 2000, with no discernable named source that referred to "C-T" and "T-L" pain, copies of service treatment reports, treatment records from a chiropractor office, dated November 2000 and March 2001, and more lists of handwritten notes dated March 2001 to August 2001. The RO denied the claim to reopen in December 2005, finding that new and material evidence had not been received.  The Veteran was notified and did not appeal.   For this reason, the December 2005 rating decision denying service connection for a left shoulder disorder became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.            

In February 2007, the Veteran submitted the current claim to reopen service connection for a left shoulder disorder.  The evidence added to the record since the last final denial in December 2005 consisted of a private physical therapy evaluations dated February 2007 and July 2007, VA treatment records spanning from December 2006, the Veteran's lay statements, and a December 2007 VA joints examination with a June 2008 addendum opinion.  

After reviewing the record, the Board finds that new and material evidence has not been received to reopen service connection for a left shoulder disorder.  The two private physical therapy evaluations dated in 2007 contain precisely that - assessment of the Veteran's 2007 therapy treatment.  These evaluations are new in that they were not before the agency decision-makers in December 2005; however, they are not material as they do not provide any evidence pertaining to the current left shoulder disorder's relationship to service.  For this reason, there is no reasonable possibility of substantiating the claim.  That the Veteran has repeatedly sought treatment for left shoulder pain is very well established in the record but has no tendency to relate the current left shoulder disorder to service.  

As well, the VA treatment records dated from December 2006 when the Veteran initiated treatment, are new, in that they were not before agency decision-makers in December 2005.  However, they are not material, in that they do not contain evidence that pertains to the basis for the last final denial, and present no reasonable possibility of substantiating the claim.  These records do not contain evidence that is favorable to the Veteran's claim, that is, which has any tendency to substantiate the claim.  The nexus opinion provided is a negative opinion, which cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

When the Veteran initiated treatment in December 2006, the VA primary care nursing note included the Veteran's report of his medical history, which was 23 years of chronic neck pain with upper extremity involvement.  That this statement was now included on a VA treatment report does not alter the fact that it was clearly labeled as the Veteran's own statement.  That the Veteran contends his left shoulder disorder related back to service is his very claim, and is well established in the record; therefore, this nursing entry is not material, but redundant.  

The December 2006 VA primary care outpatient treatment entry is more of the same.  Under the category of HPI (history of present illness) is a restatement of the Veteran's claim, as told by the Veteran to the VA medical staff, specifically: that he has neck pain that radiates to his shoulders and shoulder pain, that he reported his initial injury was in service, lifting heavy crates and he strained his shoulders, and that he had to do physical therapy and has had problems "off and on" ever since.  As this report is the Veteran's claim, it is redundant to evidence already long in the claims file.  

Further, the Veteran's statement that the left shoulder problems have been "off and on" is not evidence that has a reasonable possibility of substantiating the claim for service connection; therefore, this statement is not material.  The Veteran's left shoulder was subjected to an x-ray study in December 2006, and the result was normal.  In January 2007, the Veteran had a VA orthopedic consultation with VA clinician Dr. J.  The first paragraph of the report repeats word for word the HPI provided by the Veteran when he initiated VA treatment in December 2006, as discussed above.  Then Dr. J provides his evaluation.  He repeats the Veteran's statement that he was injured in service, there was pain under the scapula, and the Veteran's gets "knots" between the shoulders, then Dr. J assessed the lower cervical area, noting that the shoulder x-ray was normal.  The Board observes that the Veteran is not service connected for his cervical spine disorder and that there is no cervical spine service connection claim now pending before the Board.  That Dr. J. assessed the cervical spine is not evidence that is material to a claim seeking service connection for a left shoulder, as there is no reasonable possibility as assessment of a cervical spine disorder will substantiate a claim for service connection for a left shoulder disorder.   

VA treatment records further contain April 2007 and July 2007 notes from VA orthopedic surgery outpatient clinic, signed by Dr. T.  These two VA notes repeat the same text, specifically that the Veteran injured his "upper back" and shoulders now while in Japan in service.  He was off-loading equipment, felt something move or shift, was treated with physical therapy, and now has had problems since.  Dr. T then includes his observations of the Veteran experiencing upper back pain, and numbness in the right hand.  Shoulders range of motion was within normal limits.  Again, these notes by Dr. T are new, in that they were not before agency decision makers in December 2005.  However, as far as this entry repeats the Veteran's claim and history, it is redundant, and the Board observes, Dr. T. articulated no assessment about any disability of the left shoulder at all, but spoke of the "upper back" and right hand.  Therefore, the notes by Dr. T are not material to the left shoulder disorder claim.  

The Veteran was afforded a December 2007 VA joints examination during the processing of his service connection claims.  The VA examiner was asked whether there was a left shoulder condition, and the examiner concluded there was insufficient evidence to warrant a diagnosis of either an acute or chronic left shoulder disorder.  The examiner repeated this assessment following a review of the claims file in the June 2008 assessment.  The December 2007 VA examination report and June 2008 addendum opinion are new to the claims file, as they were not before the agency decision makers in December 2005.  They are not material, but at best redundant in as far as the reports repeat the Veteran's report of his history.  Finally, as the VA examiner's report is evidence that has some tendency to show no current left shoulder disability, this evidence is not material to the Veteran's claim, that is, does not raise a reasonable possibility of substantiating the claim.  

The Board acknowledges the Veteran's many statements of record; however, that the Veteran believes that he has a left shoulder disorder that is related to service is the essence of his claim, and so is redundant of his previous assertions.  His sheer belief that VA clinicians Dr. J. and Dr. T provide sufficient nexus opinions is not material evidence to reopen the left shoulder claim, because these do not constitute positive nexus opinions.  

While the evidence submitted is new, there is no material evidence, because the evidence does not relate to a nexus between any current left shoulder disorder and service.  In essence, this evidence does not relate to unestablished facts necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  Consequently, the appeal to reopen service connection for a left shoulder disorder is denied.  

Claim to Reopen Service Connection for Right Shoulder Disorder

Historically, service connection for the removal of a right shoulder cyst and scarring was denied by the RO in March 1997.  In its decision, the RO considered the Veteran's service treatment reports; however, the RO concluded no permanent disability had been incurred in service.  The Veteran requested reconsideration in April 1997 and submitted a private treatment report dated April 1997 from a medical doctor, a statement dated November 1997 from a massage therapist, and a letter dated February 1998 from a chiropractic physician, that did not mention the right shoulder specifically.  The RO issued an April 1998 rating decision again denying service connection for the right shoulder, finding no nexus to service for the now diagnosed myofascial pain syndrome.  The Veteran was notified and did not appeal.  

In September 2001, the Veteran submitted a claim to reopen service connection for his right shoulder disorder; however, the RO denied service connection in a January 2002 rating decision, finding no new and material evidence had been submitted, as the Veteran had not submitted any evidence at all.  The Veteran was notified and did not appeal.

In June 2005, the Veteran submitted another claim to reopen service connection for a right shoulder disorder.  The RO again reviewed the submitted private medical bill dated May 2005which listed a diagnosis pertaining to the cervical spine, pages of handwritten notations dated from 1996 to August 2000, with no discernable named source that referred to "C-T" and "T-L" pain, copies of service treatment reports, treatment records from a chiropractor office, dated November 2000 and March 2001, and more lists of handwritten notes dated March 2001 to August 2001.  The RO denied the claim in December 2005, finding that new and material evidence had not been received to reopen service connection for a right shoulder disorder.  The Veteran was notified and did not appeal.               
 
In February 2007, the Veteran submitted the current claim to reopen service connection for a right shoulder disorder.  The evidence added to the record since the last final denial (December 2005) consisted of private physical therapy evaluations dated February 2007 and July 2007, VA treatment records spanning from December 2006, the Veteran's lay statements, and a December 2007 VA joints examination with a June 2008 addendum opinion.  

After reviewing the record, the Board finds that new and material evidence has been received in order to reopen service connection for a right shoulder disorder.  When the RO denied the claim for a right shoulder disorder in the April 1998 rating decision, the RO noted the diagnosis of record that applied to the right shoulder was a myofascial pain syndrome.  The Veteran was afforded the VA joints examination in December 2007, with the same examiner providing an addendum opinion in June 2008.  The VA examiner assessed right rotator cuff tendonitis.  As this diagnosis is new to the claims file and material, it raises a reasonable possibility of substantiating the claim, so is material.  For this reason, the Board finds that new and material evidence has been received to reopen service connection for a right shoulder disorder, and reopening is warranted.  

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service Connection for Right Shoulder Disorder

The Veteran contends that he experienced symptomatology of a right shoulder disorder during service, in particular after off-loading equipment in Korea in 1983, and that this disorder has continued until the present.

After a review of all the evidence, the Board finds that the Veteran did not incur a right shoulder injury or disease in service, and did not experience chronic symptoms of right shoulder disorder during service.  A review of the Veteran's service treatment records finds no complains regarding the right shoulder itself, though the Veteran sought medical treatment for other disorders.  In particular, in April 1983, the Veteran sought medical treatment for his left shoulder, complaining of pain.  The service clinician indicated the Veteran was unsure how he injured it, but it may have occurred when he was in Korea.  There was no mention of the right shoulder in this April 1983 treatment report, or in the referral to physical therapy, also dated in April 1983.  

Throughout the service treatment records, the Veteran sought treatment for severe acne.  In July 1984, a cyst was excised from his right shoulder.  Then in February 1985, the Veteran sought treatment for pain in his right shoulder itself.  He dated the onset as three days prior and reported that he felt the pain when he woke up.  The treatment entry also noted there was no history of trauma.  He had full range of motion, though with pain.  The service clinician assessed muscle strain; the Veteran was advised to return if the problem persisted.  There were no further entries for the right shoulder in service.  The March 1985 Report of Physical Examination, prepared for separation, found the upper extremities clinically normal.    

The Board finds that the Veteran's general statements reporting an in-service right shoulder disorder to lack credibility and to lack probative value because they are inconsistent with his previously reported histories and complaints and the objective record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Veteran has stated that he injured both shoulders and experienced pain in both shoulders while he was lifting heavy equipment in Korea in 1983.  See February 2007 statement (lifting crates); December 2006 (23 years) and January 2007 VA treatment reports.  

The Veteran complained once in service in February 1985 of right shoulder pain that had three day duration.  There is no mention in the service treatment record of the left shoulder pain having two year duration, as an onset in 1983 would necessitate, as the Veteran stated decades after service while pursuing a service connection claim.  As well, the February 1985 service treatment record also included the observation that there was no history of trauma.  The Veteran's statements, dated decades later, remembering a 1983 lifting injury, are contradicted by the original report of right shoulder pain.  The Board finds the initial and contemporaneous 1985 report, made to a service clinician with the expectation of treatment based upon that report, to be more credible and probative than statements made years later after service while pursuing a claim for VA disability compensation benefits.  Therefore, the Board finds the Veteran did not incur an in-service right shoulder injury nor experience chronic symptoms of a right shoulder disorder.   

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide any sort of diagnosis of a right shoulder disorder until many years after service.  The earliest treatment report in the record is a private evaluation dated April 1997.  The Veteran reported working at the Post Office, for many years, and that he worked out, to include with weights, and other athletic activities.  At this evaluation he complained more about his left upper back and shoulder area than his right.  The Veteran reported pain under "the" scapula, and reported it was the same pain now as then.  The private physician indicated he reviewed old records from the military that confirmed "that."  

After a physical evaluation that emphasized "the" shoulder, the private physician in April 1997 assessed myofascial pain syndrome involving the upper back, scapular area.  The Board finds that this April 1997 treatment report has little probative value.  First, the claim under review is for the right shoulder, which is rarely referenced in this evaluation, when the particular shoulder is even reference.  Secondly, as discussed above, in 1983 while in service, the veteran only complained about his left shoulder, with no reference to his right shoulder.  If these are the records the private physician saw, the private physician does not explain how the February 1985 complaint about the right shoulder, for which the Veteran denied any prior injury, was related to the left shoulder complaint, that was generally tied to an injury "in Korea."  Finally, while the assessment was a pain syndrome that involved the "scapular area," the Board finds this to be too vague to be specifically a diagnosis of the right shoulder itself.  

The first diagnosis of a right shoulder area myofascial pain syndrome is dated in April 1997, over 13 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not experience continuous left shoulder symptoms since service.

The remaining private evaluations of record, those that make any reference to the right shoulder at all, have little probative value other than to confirm right shoulder pain, because these medical opinions are vague as to the diagnosis of why the right shoulder is in pain and offer no opinion as to the etiology.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The statement dated in November 1997 from the massage therapist J. V. also pertains to the pain the Veteran experienced, right shoulder less than left, though no diagnosis or etiology is given, other than noting the right rhomboids were hypertonic.  

The February 1998 statement from a private chiropractor assessed fibromyalgia in the upper trapezious and rhomboid muscles, with no opinion as to the onset, though the chiropractor did note the possibility of a bulging C5-6 disc, considering his symptoms, which were often aggravated by his job duties.  The statement (undated) from the massage therapist S.C. pertained only to the left shoulder.  Even the February 2007 physical therapy evaluation noted the Veteran's familiar complaint of pain between the shoulders and under the shoulder blade, which is not the right shoulder itself.  This evaluation discussed at length the symptoms and their functional limitations, but not the why of his pain, the assessment of the disability.  After nearly ten years of evaluations, these various private treatment reports attempted to identify the Veteran's right shoulder disorder, with differing results, and provided no probative opinion linking any of these diagnoses to service.   

The Veteran's own statements to VA medical personnel upon initiating treatment are evidence against both continuity of right shoulder symptoms and against these symptoms being related to service.  The Veteran initiated treatment with VA in December 2006, prior to submitting the current claim that is now before the Board.  The patient history included the report of chronic neck pain with upper extremity involvement for 23 years.  This report could only have come from the Veteran himself, in this initial screening, yet in this statement, the Veteran attributed the his upper extremity problems to his neck.  (See private chiropractors' statement, dated February 1998).  Another December 2006 entry included the Veteran's report that "one day" he had pain in his right shoulder such that he was unable to use his right arm for several weeks.  The phrase "one day" does not indicate over twenty years of continuous symptoms, but a spontaneous event.  The Veteran also repeated the account of lifting heavy crates in service, straining both shoulders, and having to do physical therapy.  As the Board already discussed above, the Veteran made no such report in service, when he sought treatment only for a left shoulder, and to now claim both shoulders were treated with therapy contradicts the objective record and in a statement not credible or probative.  Finally, the Veteran's initial account to VA medical personnel included the observation that the right shoulder pain has continued "off and on."  Such an expression "off and on" is evidence that weighs against the claim, as "off and on" is by its very words not continuous.  In this regard, mere transcription of the lay history provided by the Veteran does not become competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  A December 2006 x-ray study found a normal right shoulder.  Indeed, the VA treatment reports of record contain no diagnosis of the right shoulder.  See also April 2007 and July 2007 VA orthopedic surgery outpatient notes, Dr. T.

The Board finds that the weight of the evidence demonstrates that the current right shoulder disorder is not related to service.  In December 2007 the Veteran was afforded a VA joints examination, which included a June 2008 addendum.  The examiner reviewed the record and quoted extensively from the underlying VA and private evaluations in the report to include descriptions of the Veteran's occupations.  After noting the Veteran's reports and descriptions of his symptoms, and after conducting an objective examination, the VA examiner assessed right shoulder rotator cuff tendonitis, based upon the mild supraclavicular atrophy and positive impingement signs with range of motion testing.  The examiner also found it less likely than not that this disorder was related to shoulder complaints as documented in service.  The VA examiner noted the Veteran worked as a mail clerk and described his duties then as lifting 20 to 30 pound packages daily.  Noting he was right hand dominant, the VA examiner opined that repetitive lifting or straining over 20 years had likely caused the underlying condition.  She noted the 1985 request for treatment for the right shoulder had indicated there was no history of trauma.  The examiner also opined that it was less likely that a one-time strain would lead to a chronic condition over 20 years later.  Instead, the opinion was that it was more likely due to the cumulative occupational strain and wear and tear.  

The Board finds the VA examiner's opinion to be probative.  Despite the wide variety of private treatment providers and evaluations submitted into the record, none of these private evaluations considered all the evidence as extensively as the VA examination report.  This December 2007 report noted both the Veteran's account of a 1983 strain and the actual service treatment records that indicated only one complaint for the right shoulder, in 1985.  The VA examiner also considered into the opinion the impact of the duties of the Veteran's post-service employment.  There was no such analysis in the private opinions, when there was any analysis at all.  The Board acknowledges that the Veteran has disputed in his December 2007 statement the VA examiner's calculation of 20 plus years of employment with the Post Office, noting he had not worked there since 1998 (which may result in only a 13 year employment), and disputing the significance of his employment in landscaping; however, the Board does not find the difference in the number of years to render the VA examiner's opinion less probative.  The Board finds that the most probative opinion as to the current right shoulder disability and its relationship to service is a negative one.  

In summary, the Board finds that there is no credible evidence that the Veteran's right shoulder disorder manifested in service or was chronic in service.  The sole complaint for pain in the right shoulder, dated February 1985 in service, included the Veteran's denial of any trauma.  No mention of such symptomatology was been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a right shoulder disorder was not shown in service.  Further, his 1983 complaint pertaining to the left shoulder that may have had its onset in Korea, had no mention of any symptoms of the right shoulder, despite two treatment entries.  Post-service, the earliest diagnosis for the pain in the shoulder area, not specifically for the right shoulder itself, was not reached until April 1997, nearly 13 years after service.  

While the Veteran is competent to report symptoms that he has experienced, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Further, the claims file contains no probative medical evidence of a relationship between the currently-diagnosed right shoulder tendonitis and the Veteran's service.  The December 2007 VA examination and the June 2008 addendum opinion included both a claims file review and the examiner's opinion that the current right shoulder tendonitis was less likely than not related to the Veteran's service.  Indeed, there is no credible evidence of in-service right shoulder injury or disease to which any such opinion could relate any current right shoulder tendonitis disorder.  The Board finds the medical evidence of record, and the Veteran's more contemporaneous histories, to be more probative than the later, more recent contentions as to onset and etiology of the claimed condition rendered decades after service and pursuant to a VA compensation claim.

Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for right shoulder disorder, including the diagnosed tendonitis.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Thoracic Spine Disorder and Lumbar Spine Disorders

The Veteran contends that his current symptoms of back pain, claimed as thoracic spine pain and lumbar spine pain, began in service and continue to present.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a thoracic spine or lumbar spine injury or disease in service, and did not experience chronic symptoms of a thoracic spine or lumbar spine disorder during service.  The Veteran's 1982 Report of Physical Examination, for the purpose of enlistment, found his spine and musculoskeletal system clinically normal.  A review of the much quoted service treatment records finds a June 1983 complaint that the Veteran's "back" continues to be sore.  The precise part of the "back" was not specified.  The service clinician noted the Veteran had just concluded physical therapy, and so recommended that he return to sick-call for reevaluation if the resolving muscle spasms continued.  As the only physical therapy referenced earlier than this June 1983 entry had been provided for the complaint of left shoulder pain, the Board infers that the pain complained about was pain in between the shoulders, apparently the thoracic spine.  There were no other complaints or requests for treatment in the service treatment records regarding this area of "the back."  

Service treatment records also reflect that in January 1984 the Veteran sought treatment for low back pain of three days duration.  He reported he had been deployed into the field and his duties included heavy lifting.  Onset of the pain was one to two days prior.  The service clinician assessed lumbar strain.  

In July 1984 the Veteran returned again for follow-up treatment.  The service clinician noted muscle spasms at T2-L3.  The impression was acute low back pain (LBP) resolving.  There were no further requests for treatment of the back in service.  

The Report of Physical Examination prepared in March 1985 for service separation found the spine and other musculoskeletal system clinically normal.  The Veteran's acute complaints of pain, of a sore back, and of muscle spasms around the T2 to L3 area apparently resolved, as the Veteran did not seek further medical treatment for these disorders, despite continuing to seek medical treatment for other disorders in service.  

The Board has found there were no chronic symptoms of a thoracic spine disorder or of a lumbar spine disorder in service.  The singular complaints in service apparently resolved.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a thoracic spine disorder and a lumbar spine disorder were not shown in service.
Based on this evidence, which includes both the Veteran's own contemporaneous in-service reports of symptoms and history and clinical findings, the Board finds the Veteran did not incur an in-service thoracic or lumbar spine injury nor experience chronic symptoms of a right shoulder disorder.   

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptomatology of a thoracic spine disorder since service.  In addition to the negative complaints and findings at service separation, post-service medical records do not reflect post-service continuity of symptoms for either the thoracic spine or the lumbar spine disorders.  The first private treatment report of record is dated April 1997, and the private physician refers only generally to the "upper back" when he assessed a myofascial pain syndrome involving the upper back, scapular area.  Again, in this report, the private physician noted the Veteran complained of upper back pain for "many years" and while the private physician indicated he was old military records that confirmed "that," the Board is uncertain what records the private physician saw that demonstrated years of pain.  

The first clear diagnosis of a thoracic spine disorder, of thoracic scoliosis, is dated in February 1998, 13 years after the Veteran's discharge from service, and this statement provided the first objective complaint of low back pain in the record.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the evidence shows that the Veteran did not experience continuous thoracic spine disorder and lumbar spine disorder symptoms since service separation.

The Board further finds that the weight of the evidence demonstrates that a thoracic strain disorder and degenerative disc disease of the lumbar spine disorder are not related to service.  The Veteran's statements to VA medical staff upon his initiating treatment with VA in December 2006 also weigh against the claim as they do not include any reports of continuous symptoms of low back pain or thoracic spine pain.  Instead, the Veteran complained about his shoulders, discussed extensively above, and other disorders.  In January 2007 the Veteran had a VA orthopedic consultation with Dr. J. and reported to him the Veteran's low back pain was not like the upper back pain.  A cervical spine x-ray study found extensive spondylosis of the lower cervical area, and an MRI of the thoracic spine showed mild scoliosis.  The Veteran was referred to physical therapy.

More importantly, the Board finds the April 1997 private physician's assessment is very vague when considered with all the medical evidence in the claims file, which contained assessments for the cervical spine (neck), thoracic spine, and lumbar spine.  As this April 1997 evaluation focused much more on the symptoms and findings in therapy, it has little probative value.  

As well, the November 1997 statement from a massage therapist, J. V., indicated that the Veteran sought treatment for pain in the thoracic region.  The therapist never provided a diagnosis of why he felt pain or any connection to service, and only described in detail the therapy applied.  This statement as well has limited probative value.

A private February 1998 chiropractor opinion letter provided the first assessment of thoracic scoliosis and listed low back pain specifically for the first time post-service.  This chiropractor noted the Veteran's now familiar complaints of "upper back" pain, and neck pain, the fibromyalgia of the muscles, between the shoulder blades, left arm pain and low back pain.  The chiropractor also noted a cervical hypolordosis and a degenerating C5-6 disc.  The chiropractor then stated that, in his opinion, considering the symptoms and an x-ray study, there was the possibility of a bulging C5-6 disc.  He also noted the Veteran's job duties often aggravated his symptoms.  As the private chiropractor was hesitant, by his use of "possible", his opinion attributing a wide variety of symptoms to a bulging C5-6 disc has limited value; nonetheless, it is evidence that weighs against the thoracic spine and lumbar spine disorders being related to service.  

The record contains several copies of handwritten notes, dated from 1996 to 2000, that can be read so far as to indicate some private treatment for pain in the "C-T, "T-L."  However, these records do not indicate an assessment of the disorder that caused the symptom of pain in apparently areas of the spine or any relationship to service.  Therefore, these notes hold little probative value.  

Another treatment record, with entries dated November 2000 and March 2001, with notations of being from a chiropractor's office, indicated that the Veteran sought treatment for his back"; however this medical record lists many post-service events that the Veteran attributed injury to.  This record indicated the Veteran was in a motor vehicle accident as an eight year old child, he rolled a Jeep on an icy road in 1985, that he hauled approximately thousands of something (copy illegible), that he participated in judo for the previous five years in addition to other sports, that he had been thrown while horse-back riding about three to four times, and that the first time he had seen a chiropractor was in high school, as he had been born with an extra vertebrae.  

In summary, these private records weigh against the Veteran having incurred a thoracic spine or lumbar spine injury in service or experiencing continuous symptoms since service, as his service was never mentioned.  This absence is particularly glaring on the private chiropractic record, dated November 2000 and March 2001, in which the Veteran listed a life time of events as worthy of note, yet did not report lifting heavy crates in Korea, or any other event in service. 

Of note are two VA orthopedic surgery notes signed by Dr. T.  In the Veteran's statements he contended that Dr. T had provided a nexus opinion.  The Board finds that he did not.  Both the April 2007 and July 2007 VA notes repeat the same language.  The VA clinician repeated the Veteran's claim that he had injured both of his shoulders and the "upper back", now while in Japan when unloading equipment, and the problems had continue since.  Dr. T noted that when he saw the Veteran three months prior, he was experiencing "upper back" pain, though this had almost entirely cleared with physical therapy.  First, every review of the 1983 complaint in service for left shoulder pain fails to find any mention of having injured his back, or "upper back", in Korea.  The only in service reference to "back" followed left shoulder physical therapy, and that the complaint was that it was now sore, never that his back had experienced trauma.  The Board has found there was no thoracic or lumbar back injury incurred in service, nor any thoracic or lumbar disease incurred in service, therefore, as far as these 2007 VA notes rely on an in-service injury, they rely on a factual error, and so have no probative value.  The Board also observes that Dr. T's notes have no mention of the lumbar spine; therefore, they have no relevance to the claim seeking service connection for a lumbar spine disorder.

The first record of a diagnosis of the lumbar spine disorder is dated December 2007.  The private evaluation assessed degenerative changes and moderately advanced spondylosis.  This December 2007 assessment of degenerative changes comes in the record some 20 plus years after service, therefore, presumptive service connection is not warranted, as there is no evidence what so ever of degenerative changes in the lumbar spine within one year of service.  See also Maxson at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not experience continuous symptoms of lumbar disorder since service, including the symptoms that were assessed as moderately advanced spondylosis and moderate degenerative changes symptoms. 

On the question of whether the current thoracic spine disorder and lumbar spine disorder are related to service, in December 2007 the Veteran was afforded a VA joints examination, which included a June 2008 addendum.  The examiner reviewed the record and quoted extensively from the underlying VA and private evaluations in the report to include descriptions of the Veteran's occupations.  After noting the Veteran's reports and descriptions of his symptoms, and after conducting an objective examination, the VA examiner assessed only thoracic strain.  The examiner found only tenderness to palpitation along the thoracic spine.  The report did note the earlier finding of mild thoracic scoliosis; however the examiner found otherwise no evidence of underlying pathology with regard to the thoracic spine.  The examiner found no evidence of injury or trauma during service, noting his complaints in service related to the low or lumbar spine.  Again, the VA examiner found the thoracic strain more likely than not related to occupational wear, tear, and strain.  Regarding the lumbar spine, following an x-ray study, the VA examiner assessed degenerative disc disease of the lumbar spine, and attributed this to his occupational history and aging.  

With regard to the claims seeking service connection for a thoracic spine disorder and a lumbar spine disorder, the Board finds the December 2007 VA examination report to have probative opinions, albeit negative ones.  These are the only opinions that considered the service treatment records, post-service occupation, reported symptoms, subjective complaints, and an objective examination.  

While the Veteran is competent to report symptoms that he has experienced, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system and the spine, and the Board may not accept his unsupported lay speculation with regard to this matter.  

Further, the claims file contains no competent medical evidence even suggesting a relationship between the currently-diagnosed thoracic strain and lumbar degenerative disc disease and the Veteran's service.  The December 2007 examination and addendum opinion by the VA joints examiner included both a claims file review and the examiner's opinion that the current thoracic spine and lumbar spine disorders were less likely than not related to the Veteran's service.  Indeed, there is no credible evidence of in-service thoracic spine and lumbar spine injury or disease to which any such opinion could relate any current lumbar degenerative disc disease or thoracic strain disorders.  The Board finds the medical evidence of record to be more probative than the contentions as to onset and etiology of the claimed conditions rendered decades after service.


Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claims for service connection for a thoracic spine disorder and a lumbar spine disorder, including diagnosed degenerative disc disease.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for a left shoulder disorder is denied.  

As new and material evidence has been received, the appeal to reopen service connection for a right shoulder is granted.  

Service connection for a right shoulder disorder, including rotator cuff tendonitis, is denied.  

Service connection for thoracic spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


